                Case 20-10343-LSS       Doc 239     Filed 03/19/20     Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                 Chapter 11

BOY SCOUTS OF AMERICA AND                              Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,
                                                       (Jointly Administered)
                            1
                 Debtors.


                           NOTICE OF APPEARANCE AND
               REQUEST FOR SERVICE OF ALL NOTICES AND DOCUMENTS

         PLEASE TAKE NOTICE that Faegre Drinker Biddle & Reath LLP hereby enter its

appearance (the “Notice of Appearance”), in the above-captioned cases as counsel to The Roman

Catholic Diocese of Brooklyn, New York pursuant to section 1109(b) of title 11 of the United States

Code, 11 U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”), and rules 2002, 3017(a), 9007,

and 9010 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”). Faegre Drinker

Biddle & Reath LLP hereby request that copies of any and all notices and papers filed or entered

in these cases be given to and served upon the following:

    Patrick A. Jackson, Esq.                      Michael P. Pompeo, Esq.
    Kaitlin W. MacKenzie, Esq.                    Faegre Drinker Biddle & Reath LLP
    Faegre Drinker Biddle & Reath LLP             1177 Avenue of the Americas, 41st Floor
    222 Delaware Ave., Suite 1410                 New York, NY 10036-2714
    Wilmington, DE 19801-1621                     Telephone: (212) 248-3140
    Telephone: (302) 467-4200                     Facsimile: (212) 248-3141
    Facsimile: (302) 467-4201                     Michael.Pompeo@faegredrinker.com
    Patrick.Jackson@faegredrinker.com
    Kaitlin.MacKenzie@faegredrinker.com




    1
     The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s
federal tax identification number, are as follows: Boy Scouts of America (6300) and Delaware
BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas
75038.


ACTIVE.122014295.01
                Case 20-10343-LSS            Doc 239       Filed 03/19/20       Page 2 of 3




        PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the Bankruptcy

Code and Bankruptcy Rule 3017(a), this request includes not only the notices and papers referred to in

the Bankruptcy Rules, but also includes, without limitation, any notice, motion, proposed order,

application, petition, pleading, request, complaint, demand, memorandum, affidavit, declaration,

presentment, order to show cause, disclosure statement, and plan of reorganization, whether formal or

informal, whether written or oral, and whether transmitted or conveyed by mail, courier service, hand-

delivery, telephone, facsimile, electronically, or otherwise, that is filed or given in connection with the

above-captioned cases and the proceedings therein.

        PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any prior

or later appearance, pleading, or claim waives (i) any right to have final orders in non-core matters

arising in or related to the above-captioned chapter 11 cases entered only after de novo review by a

district court judge, (ii) any right to trial by jury in any proceeding so triable in these cases or any case,

controversy, or proceeding related to these cases; (iii) any right to have the United States District

Court for the District of Delaware withdraw the reference in any matter subject to mandatory or

discretionary withdrawal; (iv) an election of remedies; or (v) any other substantive or procedural right.



                               [Remainder of page intentionally left blank]




                                                    -2-
ACTIVE.122014295.01
                Case 20-10343-LSS          Doc 239        Filed 03/19/20     Page 3 of 3




        PLEASE TAKE FURTHER NOTICE that this Notice of Appearance is without prejudice

to any other rights, claims, actions, defenses, setoffs, or recoupments under agreement, in law, in

equity, or otherwise, all of which rights, claims, actions, defenses, setoffs, and recoupments against a

debtor or any other entity either in these cases or in any other action are expressly reserved.

Dated: March 19, 2020                             FAEGRE DRINKER BIDDLE & REATH LLP
       Wilmington, Delaware
                                                  /s/ Patrick A. Jackson
                                                  Patrick A. Jackson (Del. Bar No. 4976)
                                                  Kaitlin W. MacKenzie (Del. Bar No. 5924)
                                                  222 Delaware Ave., Suite 1410
                                                  Wilmington, DE 19801-1621
                                                  Telephone: (302) 467-4200
                                                  Facsimile: (302) 467-4201
                                                  Patrick.Jackson@faegredrinker.com
                                                  Kaitlin.MacKenzie@faegredrinker.com

                                                  -and-

                                                  Michael P. Pompeo
                                                  1177 Avenue of the Americas, 41st Floor
                                                  New York, NY 10036-2714
                                                  Telephone: (212) 248-3140
                                                  Facsimile: (212) 248-3141
                                                  Michael.Pompeo@faegredrinker.com

                                                  Counsel for The Roman Catholic
                                                  Diocese of Brooklyn, New York




                                                  -3-
ACTIVE.122014295.01
